Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-24 are pending and rejected in the application. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 10, 11, 12, 13, 16, 17, 19, 20, 22, 23, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. U.S. Patent Publication (2016/0099854; hereinafter: Swaminathan) in view of Xia et al. U.S. Patent Publication (2020/0007634; hereinafter: Xie) and further in view of Kumar et al. U.S. Patent Publication (2017/0061286; hereinafter: Kumar) 

Claims 1 and 13
As to claims 1 and 13, Swaminathan discloses a system for normalizing digital content across a plurality of digital content databases and generating personalized content recommendations (paragraph[0039], “In other embodiments the analytical query is generated automatically, such as by a targeted content management or recommendation system configured to identify content items that match the interests of a particular user or target audience. Another example of automatic query generation occurs where a recently-initiated content consumption session is observed and a content provider or other entity is to predict the duration of such session…etc.”), the system comprising: 
a plurality of digital content databases, each digital content database comprising one or more digital content items, each digital content item including a corpus of structured computer text and one or more binary content files (paragraph[0011], “Content may be encoded using one or more compression algorithms intended to reduce the amount of bandwidth required for transmission of the content via a network. The term “digital content” refers to content which is encoded in binary digits (for example, zeroes and ones)…etc.”); 

Swaminathan does not appear to explicitly disclose 
a computer data store comprising (i) user profile information for each of a plurality of users, (ii) historical digital content item consumption information for each of the plurality of users, and (iii) historical digital content item recommendation information for each of the plurality of users; and 
a server computing device in communication with the plurality of digital content databases and the computer data store, the server computing device comprising a memory to store computer-executable instructions and a processor that executes the computer-executable instructions to: 
normalize a corpus of structured computer text for each digital content item to generate a corpus of unstructured computer text for the digital content item; 
convert the corpus of unstructured computer text corresponding to each digital content item into a multidimensional content item feature set; 
train a digital content recommendation model based upon the user profile information for each of a plurality of users, the historical digital content item consumption information for each of the plurality of users, the historical digital content item recommendation information for each of the plurality of users, and the multidimensional content item feature sets for one or more of the digital content items;
receive, from a client computing device, a digital content item request including a multidimensional vector associated with a user of the client computing device, the multidimensional vector corresponding to digital content consumption features of the user; 
execute the digital content recommendation model using the multidimensional vector as input to generate a plurality of content interaction prediction scores for the user, each content interaction prediction score associated with one of the digital content items; 
select one or more of the plurality of content interaction prediction scores above a predetermined threshold and identify the digital content item associated with each selected content interaction prediction score; 
retrieve one or more of the identified digital content items for display on the client computing device, including converting the normalized corpus of unstructured computer text for the identified digital content items into a format compatible with the client computing device and displaying the formatted computer text and the one or more binary content files for the identified digital content items; 
receive a response to the presented digital content items from the client computing device; and 
update the digital content recommendation model based upon the response to the presented digital content items. 

However, Xie discloses a computer data store comprising (i) user profile information for each of a plurality of users (paragraph[0040]-paragraph[0044], “At operation 130, the user interaction data stored 120 is aggregated 130 into user behavior profile data by vertical entities and by user or by groups of related users. If a group of related users, the users can be related together according to all of the following attributes of the users, or by a subset of these attributes, or a superset…etc.”), (ii) historical digital content item consumption information for each of the plurality of users, and (paragraph[0045], “The user behavior profile data may reflect the extent, magnitude and quality of the users' or the groups of related users' historical online interactions with vertical entities along various online interaction metrics….etc.”) (iii) historical digital content item recommendation information for each of the plurality of users (paragraph[0073], “Online interaction metrics may be normalized for use in the weighted linear combination by rescaling the metrics into a predefined numerical range such the range zero to one [0, 1] or the range negative one to positive one [−1, 1]. In addition, online interaction metrics may be normalized for use in the linear combination by standardizing the metrics by shifting the distribution of the metrics to have a mean of zero and a standard deviation of one. The standardized metrics may then be rescaled and the rescaled values used in the linear combination. For example, the normalized numerical values X.sub.1 through X.sub.5 used in the weighted linear combinations discussed above may be standardized and rescaled online interaction metrics of the aggregated 130 user behavior profile data…etc.”); and 
a server computing device in communication with the plurality of digital content databases and the computer data store, the server computing device comprising a memory to store computer-executable instructions and a processor that executes the computer-executable instructions to (paragraph[0097], “A computer-implemented process may be performed by computer system 300 in response to processor 304 executing one or more sequences of one or more instructions contained in main memory 306. Such instructions may be read into main memory 306 from another storage medium, such as storage device 310. Execution of the sequences of instructions contained in main memory 306 causes processor 304 to perform the process. Alternatively, hard-wired circuitry may be used in place of or in combination with software instructions to perform the process…etc.”): 
normalize a corpus of structured computer text for each digital content item to generate a corpus of unstructured computer text for the digital content item (paragraph[0078], “One discriminative value weighting that may be used is TF-IDF, except applied to user behavior with vertical entities instead of to co-occurrence of words in documents as is conventionally done. For example, consider a particular user that favorites, like or saves a particular vertical entity. The term frequency TF for the particular user and the particular vertical entity in the TF-IDF model may be one (instead of zero) to represent that the particular user favorited, liked or saved the particular vertical entity. The inverse document frequency IDF in the TF-IDF model then may be log(N/df.sub.i) where N is a total number of vertical entities and df.sub.i is the number of vertical entities in the total number of vertical entities N that the particular user also favorited, liked or saved. The total number of vertical entities N may be all vertical entities available from the online service, or a selected subset thereof according to the requirements of the particular implementation at hand. The resulting TF-IDF value may then be normalized as described above and the resulting normalized value used in a weighted linear combination that produces the cell value for the matrix…etc.”); 
convert the corpus of unstructured computer text corresponding to each digital content item into a multidimensional content item feature set (paragraph[0067]-paragraph[0074], “At operation 140, the historical online user behavior profile data aggregated 130 from the stored user interaction data 120 is represented as a stored 140 set of vectors. The representation may by an interaction-level matrix that represents the extent, magnitude and quality of user interaction with vertical entities. Specifically, the representation may be a vertical entity-user behavior interaction-level matrix where each row (or column) represents a user or a group of related users and each column (or row) represents a vertical entity…etc.”); 
train a digital content recommendation model based upon the user profile information for each of a plurality of users, the historical digital content item consumption information for each of the plurality of users, the historical digital content item recommendation information for each of the plurality of users, and the multidimensional content item feature sets for one or more of the digital content items paragraph[0076], “A training set for machine learning may be generated by labeling cross-vertical entity recommendations with a recommendation quality label (e.g., “relevant”, “not relevant”, “neutral”.) The labels may then be used as part of a supervised machine learning process to establish a ground truth. The supervised machine learning process may then learn a set of candidate weights for the weighted linear combination that minimizes a cost function relative to the ground truth…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Swaminathan with the teachings of Xie to make recommendations which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Swaminathan with the teachings of Xie to make a historical online user behavior-based approach used to make a recommendation of a cross-online service vertical entity for a primary online service vertical entity with which a user is currently interacting online (Xie: paragraph[0009]).

The combination of Swaminathan and Xie do not appear to explicitly disclose 
receive, from a client computing device, a digital content item request including a multidimensional vector associated with a user of the client computing device, the multidimensional vector corresponding to digital content consumption features of the user; 
execute the digital content recommendation model using the multidimensional vector as input to generate a plurality of content interaction prediction scores for the user, each content interaction prediction score associated with one of the digital content items; 
select one or more of the plurality of content interaction prediction scores above a predetermined threshold and identify the digital content item associated with each selected content interaction prediction score; 
retrieve one or more of the identified digital content items for display on the client computing device, including converting the normalized corpus of unstructured computer text for the identified digital content items into a format compatible with the client computing device and displaying the formatted computer text and the one or more binary content files for the identified digital content items; 
receive a response to the presented digital content items from the client computing device; and 
update the digital content recommendation model based upon the response to the presented digital content items. 

However, Kumar discloses receive, from a client computing device, a digital content item request including a multidimensional vector associated with a user of the client computing device, the multidimensional vector corresponding to digital content consumption features of the user (paragraph[0067]-paragraph[0069], “. For example, the data collection module 220 obtains product description and title for videos, books, and other merchandise from an ecommerce website. The data collection module 220 instructs the text analytics module 222 to generate text features from the description text and title, for example, vector space representation of the description text and title and stores it as item data. In some implementations, the data collection module 220 obtains user comments, such as comments on an item, and comment features (e.g., metadata) from a server or service. The data collection module 220 generates item data from the comments and comment features. For example, the item data may include the number of comments, vector space representations of text comments (generated by text analytics module 222), sentiment features generated from the text comments using natural language processing…etc.”); 
execute the digital content recommendation model using the multidimensional vector as input to generate a plurality of content interaction prediction scores for the user, each content interaction prediction score associated with one of the digital content items (paragraph[0108]-paragraph[0109], “the recommendation module 236 combines the item features for this set of items together with the user features, to create the aforementioned user-test set. It then produces prediction scores for a user-item interaction or user response using the model and then ranks the item based on these scores (e.g. with the highest predicted score obtaining the top rank). This ordered rank list is then truncated based on the input received by the recommendation module 236. The aforementioned scores can be estimated probabilities that a user will like or purchase an item, or, in cases where the model facilitates prediction of interaction durations (e.g., the length of time a user will watch a video), the ranking is based on the predicted duration of interaction (with e.g., the highest predicted watch length obtaining the top rank)….etc.”); 
select one or more of the plurality of content interaction prediction scores above a predetermined threshold and identify the digital content item associated with each selected content interaction prediction score (paragraph[0108], “Once the set of candidate items are chosen for a user (and this set may well be the set of all available items), the recommendation module 236 combines the item features for this set of items together with the user features, to create the aforementioned user-test set. It then produces prediction scores for a user-item interaction or user response using the model and then ranks the item based on these scores (e.g. with the highest predicted score obtaining the top rank). This ordered rank list is then truncated based on the input received by the recommendation module 236. The aforementioned scores can be estimated probabilities that a user will like or purchase an item, or, in cases where the model facilitates prediction of interaction durations (e.g., the length of time a user will watch a video), the ranking is based on the predicted duration of interaction (with e.g., the highest predicted watch length obtaining the top rank)…etc.”); 
retrieve one or more of the identified digital content items for display on the client computing device, including converting the normalized corpus of unstructured computer text for the identified digital content items into a format compatible with the client computing device and displaying the formatted computer text and the one or more binary content files for the identified digital content items (paragraph[0006], “identifying a first user from the first set of users, determining a set of candidate items, generating a prediction of a user response of the first user to the set of candidate items based on the first model, generating a recommendation of a first candidate item based on the prediction, and transmitting the recommendation to a client device for display to the first user…etc.”); 
receive a response to the presented digital content items from the client computing device (paragraph[0118], “In some implementations, the update module 238 updates the models with new data. For example, after the recommendation module 236 presents the selected items with the most favorable predicted response to the target user, the user will take some action, whether negative (skipping, ignoring, rejecting, disapproving, etc.) or positive (liking, sharing, purchasing, viewing, viewing in the entirety, etc.)…etc.”); and 
update the digital content recommendation model based upon the response to the presented digital content items (paragraph[0058] and paragraph[0118], “The update module 238 may take this new interaction data and feed it back into the dataset thereby making the dataset, and by consequence, the model trained on the dataset, more accurate. For example, the update module 238 updates the model immediately using online learning algorithms. In other words, every user interaction with the output of the system (i.e., recommendation unit 104) may be fed back into the system to update the model immediately before the next set of recommendations are made. This requires special algorithms to ensure an interactive user experience, where the recommendations are kept fresh based on frequent model updates due to new interaction data. In another scheme, the update module 238 uses the user feedback to update the system after a batch of feedback is collected. The update module 238 may also automatically choose which scheme to apply and whether to apply a combination scheme, adjusting as needed to satisfy constraints while optimizing for the business objective, such as profit. In some implementations, the update module 238 may update the model(s) (or cause them to be updated or recreated by the supervised learning module 234a) when additional user, item, or user-item interaction data becomes available…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Swaminathan with the teachings of Xie and Kumar to update recommendations which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Swaminathan with the teachings of Xie and Kumar to generate a recommendation system that can more accurately predict user preferences (Kumar: paragraph[0004]).

Claims 4 and 16
As to claims 4 and 16, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, Swaminathan further disclose wherein the one or more binary content files comprise one or more of: image files, audio files, video files, JavaScript files, PDF files, or CSS files (paragraph[0011], “The term “digital content” refers to content which is encoded in binary digits (for example, zeroes and ones). Thus, in the context of applications involving digital computers, the terms “content” and “digital content” are often used interchangeably. The term “content item” refers to a collection of content that is organized into a distinct unit, such as a file, which can be subjected to various processing operations. Thus while digital music or video may be referred to as content generally, a song or television episode may be referred to as a content item. Digital content items may also be referred to as “digital assets”…etc.”).

Claims 5 and 17
As to claims 5 and 17, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, Kumar further disclose wherein the content interaction prediction score represents a likelihood that the user interacts with the associated digital content item when presented on the client computing device (paragraph[0108], “create the aforementioned user-test set. It then produces prediction scores for a user-item interaction or user response using the model and then ranks the item based on these scores (e.g. with the highest predicted score obtaining the top rank). This ordered rank list is then truncated based on the input received by the recommendation module 236. The aforementioned scores can be estimated probabilities that a user will like or purchase an item, or, in cases where the model facilitates prediction of interaction durations (e.g., the length of time a user will watch a video), the ranking is based on the predicted duration of interaction (with e.g., the highest predicted watch length obtaining the top rank)…etc.”).

Claims 7 and 19
As to claims 7 and 19, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, Xie further disclose wherein the response to the presented digital content items comprises indicia that the user of the client computing device viewed the presented digital content items or indicia that the user of the client computing device interacted with the presented digital content items (paragraph[0075], “The weights used in the linear combination may be predefined (e.g., determined empirically) or may be learned based on click-through data available for cross-vertical recommendations according to a supervised machine learning process. For example, whether users click-through cross-vertical entity recommendations may be recorded. For example, user click-through data for recommended vertical entities may be used indication as to the relevance of the recommendations. For example, if a cross-vertical entity recommendation is presented to a user on a web page that also presents a primary vertical entity that the user is currently interacting with and the user clicks on or otherwise selects the cross-vertical entity recommendation presented, the click or selection can be taken as an indication that the particular cross-vertical entity recommendation…etc.”).

Claims 8 and 20
As to claims 8 and 20, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, Xie further disclose wherein retrieving one or more of the identified digital content items for display on the client computing device comprises calling one or more content application programming interfaces (APIs) that return the identified digital content items to the server computing device (paragraph[0042], “. Also, instead of or in addition, the servers 102, 108, and 110 may each implement their own API for the transmission of instructions, data, results…etc.”).

Claims 10 and 22
As to claims 10 and 22, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, Swaminathan further disclose wherein the server computing device stores the corpus of unstructured computer text for the digital content item in association with the one or more binary content files for the digital content item (paragraph[0011] and paragraph[0043], “In some cases the content provider hosts the first repository of content items and provides streaming services that enable content items stored in the first repository to be delivered to a plurality of content consumers…etc.”).

Claims 11 and 23
As to claims 11 and 23, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, Kumar further disclose wherein the client computing device comprises a browser application on a computing device or a native application on a computing device (paragraph[0031], “The user-item interaction data may also be referred to herein simply as “interaction data.” In some implementations, the item server 108 may record information for users who interact with the item server 108 (e.g., via an application or web browser on a client device 114…etc.”).

Claims 12 and 24
As to claims 12 and 24, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 11, as noted above, Kumar further disclose wherein the computing device comprises a mobile device, a laptop computer, a desktop computer, an internet-of-things (IoT) device, or a voice assistant device (paragraph[0046], “] Examples of client devices 114 may include, but are not limited to, mobile phones, tablets, laptops, desktops, netbooks, server appliances, servers, virtual machines, TVs, set-top boxes, media streaming devices, portable media players, navigation devices, personal digital assistants, etc. While two client devices 114a and 114n are depicted in FIG. 1, the system 100 may include any number of client devices 114. In addition, the client devices 114a . . . 114n may be the same or different types of computing devices…etc.”)

Claims 2, 3, 14, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. U.S. Patent Publication (2016/0099854; hereinafter: Swaminathan) in view of Xia et al. U.S. Patent Publication (2020/0007634; hereinafter: Xie) and further in view of Kumar et al. U.S. Patent Publication (2017/0061286; hereinafter: Kumar) and further in view of Kapur et al. U.S. Patent (8,615,442; hereinafter: Kapur)

Claims 2 and 14
As to claims 2 and 14, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, but do not explicitly disclose wherein normalizing the extracted corpus of structured computer text for each digital content item to generate a corpus of unstructured computer text for the digital content item comprises removing programmatic code from the corpus of structured computer text.

However, Kapur discloses wherein normalizing the extracted corpus of structured computer text for each digital content item to generate a corpus of unstructured computer text for the digital content item comprises removing programmatic code from the corpus of structured computer text (column 7, lines 42-50, “If the action is browsing the web, the system may receive a clickstream that comprises a series of URLs accessed by a user. To extract 320 the clickstreams into a normalized format, the system retrieves the webpages located at the URLs in the clickstreams and extracts relevant textual information from the webpages. For example, if the webpage is written in HTML and includes an embedded news article, the system extracts the text of the article while discarding the HTML tags…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Swaminathan with the teachings of Xie, Kumar, and Kapur to normalize data to discard HTML code which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Swaminathan with the teachings of Xie, Kumar, and Kapur to tailor content to the individual needs of each user (Kapur: column 1, lines 27-30).

Claims 3 and 15
As to claims 3 and 15, the combination of Swaminathan, Xie, Kumar, and Kapur discloses all the elements in claim 1, as noted above, and Kapur further disclose wherein the programmatic code comprises HTML tags (column 7, lines 42-50, “If the action is browsing the web, the system may receive a clickstream that comprises a series of URLs accessed by a user. To extract 320 the clickstreams into a normalized format, the system retrieves the webpages located at the URLs in the clickstreams and extracts relevant textual information from the webpages. For example, if the webpage is written in HTML and includes an embedded news article, the system extracts the text of the article while discarding the HTML tags…etc.”).

Claims 6 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. U.S. Patent Publication (2016/0099854; hereinafter: Swaminathan) in view of Xia et al. U.S. Patent Publication (2020/0007634; hereinafter: Xie) and further in view of Kumar et al. U.S. Patent Publication (2017/0061286; hereinafter: Kumar) and further in view of Whipple et al. U.S. Patent (10,735,270; hereinafter: Whipple)

Claims 6 and 18
As to claims 6 and 18, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, but do not explicitly disclose wherein converting the normalized corpus of unstructured computer text for the identified digital content items into a format compatible with the client computing device comprises applying a programmatic structure to the normalized corpus of unstructured computer text, the programmatic structure associated with at least one of a hardware type of the client computing device, an operating system of the client computing device, a browser application of the client computing device, or a native application of the client computing device.

However, Whipple discloses wherein converting the normalized corpus of unstructured computer text for the identified digital content items into a format compatible with the client computing device comprises applying a programmatic structure to the normalized corpus of unstructured computer text, the programmatic structure associated with at least one of a hardware type of the client computing device, an operating system of the client computing device, a browser application of the client computing device, or a native application of the client computing device (column 11, lines 6-14, “Sometimes, the network data from one network 120 can have a variety of representations. In some embodiments, the parser functions may translate the presentation of network data from the network 120, as well as other networks of the same or different combination of hardware and protocols, into a generalized form that is normalized to be independent from hardware, software, vendors and standards implemented on a network…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Swaminathan with the teachings of Xie, Kumar, and Whipple to normalize data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Swaminathan with the teachings of Xie, Kumar, and Whipple to predict and evaluate computer performance (Whipple: column 1, lines 35-38).

Claims 9 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. U.S. Patent Publication (2016/0099854; hereinafter: Swaminathan) in view of Xia et al. U.S. Patent Publication (2020/007634; hereinafter: Xie) and further in view of Kumar et al. U.S. Patent Publication (2017/0061286; hereinafter: Kumar) and further in view of Shen et al. U.S. Patent Publication (2018/0240030; hereinafter: Shen)

Claims 9 and 21
As to claims 9 and 21, the combination of Swaminathan, Xie, and Kumar discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose further disclose wherein updating the digital content recommendation model based upon the response to the presented digital content items occurs in real-time.

However, Shen discloses wherein updating the digital content recommendation model based upon the response to the presented digital content items occurs in real-time (paragraph[0042], “Collection of the feedback information here may be continuous and real-time collection during the process of executing the method. Once the feedback information is generated in the client, the client collects it and transmits it to the server immediately, or transmits it to the server after buffering so as to reduce the processing pressure of the server. This collection makes subsequent recommendation independent of the historical click data but dependent on real-time feedback from the user, thereby realizing recommendation for random users who have insufficient historical click data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Swaminathan with the teachings of Xie, Kumar, and Shen to recommend data in real-time which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Swaminathan with the teachings of Xie, Kumar, and Shen to make recommendations with insufficient historical click data from a user (Shen: paragraph[0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        May 15, 2022